                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 SHANIA NELLIE PRUETT,                          §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §    Civil Action No. 7:18-cv-00110-O-BP
                                                §
 ANDREW M. SAUL, Commissioner of                §
 the Social Security Administration,            §
                                                §
         Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 22), issued on October 2, 2019. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED that the Petition (ECF No. 20) is GRANTED.

        SO ORDERED on this 24th day of October, 2019.


                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




                                                1
